


Exhibit 10.1




BIG LOTS, INC.


Executive Employment Agreement




March 17, 2015


This Executive Employment Agreement (this “Agreement”) is entered into effective
as of the date set forth above (the “Effective Date”) by and between BIG LOTS,
INC. (“BLI”), BIG LOTS STORES, INC. (“Big Lots”) and their affiliates,
predecessors, successors, subsidiaries and other related companies (collectively
the “Company”), and David J. Campisi (the “Executive”), collectively, the
“Parties” and each a “Party.”
 
Background


A.    The Executive currently is employed with the Company pursuant to the terms
of that certain Employment Agreement by and between the Company and the
Executive dated May 3, 2013 (the “Original Agreement”) and serves as the
Company’s Chief Executive Officer (“CEO”) and President; and


B.    The Company and Executive desire to amend and restate the Original
Agreement in its entirety and enter into this Agreement to govern the terms and
conditions of the Executive’s employment with the Company from and after the
date hereof.


Statement of Agreement


In consideration of the promises and mutual covenants and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereto agree as set forth below.


Section 1.Employment and Employment Period. The Company hereby continues to
employ the Executive, and the Executive hereby accepts such continuation of
employment with the Company, for the purposes and upon the terms and conditions
contained in this Agreement. The term of this Agreement is effective for a
period commencing on the Effective Date and continuing through the close of
business on May 3, 2020 (the “Initial Period”), subject to earlier termination
as provided in Section 8. Beginning on May 4, 2020 and each May 4 thereafter,
the term of this Agreement shall be extended automatically without further
action or notice by either Party hereto for an additional one calendar year
period (each such additional one calendar year period, a “Renewal Period”)
unless and until either Party provides written notice to the other Party at
least 90 days prior to the end of the Initial Period or any Renewal Period, as
applicable, in which case this Agreement shall terminate at the end of the
Initial Period or Renewal Period, as applicable. The Company may not provide
notice of non-renewal until 120 days prior to the end of the Initial Period or
applicable Renewal Period. If during the Initial Period or any Renewal Period
the Executive provides written notice of Retirement to the Company, then the
Initial Period or the then current Renewal Period, as applicable, shall end on
the Employment Termination Date arising from the Retirement as set forth in the
Executive’s notice of Retirement (and to the extent such Retirement date is
later than the end of the Initial Period or Renewal Period, as applicable, the



--------------------------------------------------------------------------------




Initial Period or Renewal Period shall be automatically extended until such
Retirement date); provided, that if the Executive’s notice provides for more
than 180 days’ notice and the Retirement date set forth in the notice is later
than the end of the Initial Period or Renewal Period, as applicable, the Company
shall have the right, in its sole and absolute discretion, to set the Retirement
date at any time between (a) the later of (i) the end of the Initial Period or
Renewal Period and (ii) 180th day from the date of such notice and (b) the
Executive’s proposed Retirement date. Except in the case of Retirement, if this
Agreement is terminated pursuant to this Section 1, the Executive’s employment
shall continue on an “at will” basis unless and until otherwise terminated. From
and after the delivery of a written notice of Retirement until the Employment
Termination Date, this Agreement shall remain in full force and effect,
including, without limitation, the termination provisions of Section 8. As used
in this Agreement, the term “Employment Period” means the Initial Period and
each Renewal Period (if any), and any period during which the Executive’s
employment with the Company continues on an “at will” basis.


Section 2.Capacities and Duties. During the Employment Period, the Executive
shall serve as the CEO and President of the Company, except as otherwise
mutually agreed by the Company and the Executive. The Executive shall have the
duties and responsibilities incumbent with the offices and positions with the
Company held by the Executive, including such specific duties and
responsibilities consistent with such offices and positions as the Board may
reasonably establish from time to time. The Executive shall report to and be
accountable to the Board and the Company agrees that it will nominate the
Executive to stand for election to the Board at the Company's annual meeting of
shareholders (or any special meeting of shareholders called for the purpose of
electing the Company's directors), provided, (a) the Executive (i) is not in
violation of any provision of this Agreement or (ii) has not announced his
Retirement, (b) neither Party has elected to not renew this Agreement as
provided in Section 1 or (c) the Executive’s employment with the Company has not
otherwise terminated. The Executive’s duties will be performed principally in
Columbus, Ohio, except for travel on the business of the Company. The Executive
will not be required to relocate his principal office or personal residence
outside of the Columbus, Ohio metropolitan area without his prior written
consent.


Section 3.Performance Covenants. The Executive accepts the employment described
in Section 2 and agrees to devote the Executive’s full professional working time
and efforts to the business and affairs of the Company and the performance of
the aforesaid duties and responsibilities. However, nothing in this Agreement
shall preclude the Executive from making or holding passive investments or
devoting a reasonable amount of the Executive’s time and efforts to civic,
community, charitable, professional and trade association affairs and matters
and/or outside business or investment activities of the Executive that do not
conflict with the Executive’s obligations under Section 7, provided the nature
and extent of such affairs, matters and/or activities do not unduly detract from
the performance of the Executive’s duties for the Company.


Section 4.Compensation. For the Executive’s services to the Company under this
Agreement, the Company shall pay to the Executive the compensation hereinafter
provided in this Section 4 at the times and in the manners provided below.


(a)Base Salary. The Executive shall initially be paid a base salary at a minimum
annual rate of $1,050,000. The Executive shall be entitled from time to time to

- 2 -

--------------------------------------------------------------------------------




such increases in base salary, as the Board may determine in its discretion. The
Executive’s performance and base salary shall be reviewed starting in calendar
year 2016 at least annually by the Board as part of the Company’s normal
executive compensation process, and increases in base salary shall be made
effective no later than March 31 of each year. The base salary shall be paid in
periodic installments in accordance with the normal payroll practices of the
Company.


(b)Bonus Compensation. In addition to base salary, the Executive shall be
entitled to participate in the Company’s Big Lots 2006 Bonus Plan, as amended
(or any such successor plan, hereinafter, “Bonus Plan”) and will be eligible to
receive bonus compensation (“Bonus”) each Fiscal Year of the Company in
accordance with and subject to the terms of the Bonus Plan. The Executive’s
Bonus will be an amount equal to the base salary multiplied by the bonus payout
percentage as determined under the Bonus Plan. The base salary shall be fixed at
the time the performance objectives (for the Fiscal Year to which the
performance objectives relate) are established by the Compensation Committee or
such other time that is permitted by the Bonus Plan and the Code and regulations
related thereto which permit such Bonus to be qualified performance-based
compensation under Code section 162(m)(4)(C) and the regulations. The
Executive’s bonus payout percentage will consist of a Target Bonus of 120% of
base salary and a Stretch Bonus of 240% of base salary. Both “Target Bonus” and
a “Stretch Bonus” are defined in the Bonus Plan and are subject to adjustment as
provided in the Bonus Plan; provided, however, the Executive’s Target Bonus will
never be set at less than 120% of base salary and the Executive’s Stretch Bonus
will never be set at less than 240% of base salary. The payment of any Bonuses
is subject to the terms of the Bonus Plan and any agreements issued thereunder,
provided, however, that all such Bonus amounts, if any, shall be paid on or
before the 15th day of the third month following the end of the Fiscal Year for
which such Bonus compensation was earned. To the extent any provision of the
Bonus Plan is inconsistent with the express provisions set forth in this Section
4 and Section 9 of this Agreement, such express provisions of this Agreement
shall control.


Section 5.Benefit Plans.


(a)Regular Benefits. The Executive is eligible to participate in all medical,
prescription, dental, vision, accidental death and disability insurance,
retirement, savings, incentive, vacation, sick day and other benefit and
perquisite plans and programs which may be in effect from time to time and
provided to the Company’s senior executive officers (collectively, the “Benefit
Plans”), including without limitation, the Big Lots 2012 Long-Term Incentive
Plan, as amended and restated May 29, 2014 (the “LTIP”) (which allows for the
grant of incentive and nonqualified stock options, restricted stock, restricted
units, performance shares, performance units and other awards), and any other
current or future equity incentive plans as may, from time to time during the
Employment Period, be provided to the Company’s senior executive officers (the
LTIP and such other equity-based plans, the “Equity Incentive Plans”), in each
case subject to and in accordance with the applicable terms and conditions of
each such plan or program and any agreements entered into by the Company and the
Executive in connection with awards thereunder, as and to the extent
specifically amended by this Agreement. Notwithstanding

- 3 -

--------------------------------------------------------------------------------




the forgoing, nothing contained in this Agreement shall be construed to create
any obligation on the part of the Company to establish any Benefit Plan or
Equity Incentive Plan, or to maintain the effectiveness of any Benefit Plan or
Equity Incentive Plan.


(b)Additional Benefits. The Company shall provide the following additional
benefits to the Executive:


(i)Life Insurance. The Company shall maintain and pay all premiums on a life
insurance policy on the Executive’s life in a face amount equal to two times the
Executive’s then current base salary, naming beneficiaries identified by the
Executive from time to time.


(ii)Automobile Allowance; Use of Aircraft. The Company will provide the
Executive with an automobile or monthly allowance in accordance with applicable
Company policies for senior executive officers. The Executive shall be entitled
to non-exclusive use of any aircraft owned or leased (including any fractional
interest in such aircraft) by the Company, for personal travel for the Executive
and his family; provided, that the value of such personal travel shall not
exceed $100,000 in value per calendar year as measured by what the Company is
required to report with respect to such benefits under the Securities Exchange
Act of 1934, as amended (any income from which shall be imputed to the Executive
in accordance with Treasury Regulation Section 1.61-21(g)(5)).


(e)    Clawback. Notwithstanding any other provisions in this Agreement to the
contrary, any incentive-based compensation or any other compensation paid to the
Executive pursuant to this Agreement (or any other agreement or arrangement with
the Company) which is subject to recovery under any law, government regulation
or stock exchange listing requirement will be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company pursuant to any such law, government regulation or stock exchange
listing requirement).


Section 6.Payment or Reimbursement of Expenses. The below provisions apply with
respect to payment or reimbursement of expenses incurred by the Executive.


(a)Expenses Generally. The Company shall pay or reimburse the Executive for
normal and reasonable expenses paid or incurred by the Executive on behalf of
the Company in connection with and reasonably necessary for the rendering of
Executive’s services to the Company hereunder, including expenses for travel,
convention and seminar attendance, business entertainment and similar items.


(b)Reimbursement Procedures. All reimbursements made pursuant to this Section 6
shall be made as promptly as practicable after the Executive has submitted to
the Company vouchers or reports for such expenditures in such reasonable detail
and with such supporting receipts and other evidence of expenditures as the
Company typically requires for such purposes.



- 4 -

--------------------------------------------------------------------------------




(c)Reimbursement Compliance with Section 409A. Notwithstanding the provisions of
Section 6(a) and Section 6(b) and of any policy of the Company to the contrary:


(i)The amount of expenses eligible for reimbursement during any calendar year
shall not affect the amount of expenses eligible for reimbursement in any other
calendar year;


(ii)The reimbursement of an eligible expense shall be made on or before December
31 of the calendar year following the calendar year in which the expense was
incurred; and


(iii)The right to reimbursement shall not be subject to liquidation or exchange
for another benefit.


Section 7.Protective Provisions. The below provisions apply for the protection
of the Company.


(a)Nondisclosure of Confidential Information. As used herein, the term
“Confidential Information” means all information (i) relating to the Company of
a confidential or non-public nature, including without limitation all data,
technology, inventions, discoveries, processes, techniques, trade secrets,
formulae, results of investigations and experiments, marketing, production,
pricing, buying and sales information, and vendor lists, or (ii) of a third
party which is of a confidential or non-public nature to the extent the Company
remains subject to confidentiality or use restrictions in favor of such third
party with respect to such information. Confidential Information shall not
include (A) the Executive’s own personal personnel records or (B) any
information that (1) the Executive possessed before the date of initial
employment (including periods before the Effective Date) with the Company that
was a matter of public knowledge, (2) became or becomes a matter of public
knowledge through authorized sources independent of the Executive or otherwise
is or becomes within the public domain other than through a breach of this
Agreement, (3) has been or is disclosed by the Company without restriction on
its use, (4) has been or is required to be disclosed by law or governmental
order or regulation or (5) is germane (but only to the extent that it is
germane) to enforcement of the Executive’s rights under this Agreement and only
if its disclosure is a necessary part of any arbitration proceedings described
in this Agreement. The Executive also agrees that, if there is any reasonable
doubt whether an item is public knowledge, he will not regard the item as public
knowledge until and unless the Company’s CEO (other than the Executive) or
General Counsel confirms to the Executive in writing that the information is
public knowledge or an adjudicator finally decides that the information is
public knowledge.


The Executive acknowledges that Confidential Information is and shall remain the
property of the Company. The Executive shall not, either during or after
employment with the Company, except in connection with employment with or the
provision of services for the Company, (i) disclose any Confidential Information
to any Person unless required to do so by applicable law or any governmental
authority, and then, only to the extent permitted by law and only after
notifying the Company in writing as promptly as practicable prior to

- 5 -

--------------------------------------------------------------------------------




any such disclosure or (ii) use any Confidential Information. Upon request of
the Company, at any time during the course of employment with the Company, upon
termination of employment with the Company or thereafter, the Executive shall
promptly return to the Company all records relating to Confidential Information
in whatever form they exist, and by whomever prepared, which are then in the
Executive’s custody, possession and/or control.


(b)    Company Developments. The Executive hereby assigns to the Company the
Executive’s entire right, title and interest in and to any and all technology,
information, processes, and materials made, conceived, written, or otherwise
created solely or jointly by the Executive, whether or not such inventions are
patentable, subject to copyright protection or susceptible to any other form of
protection, which (i) were made during employment with the Company; or (ii)
relate to the actual or demonstrably anticipated business or research or
development of the Company; or (iii) were made with the Company’s equipment,
supplies, facilities, trade secrets or time; or (iv) are suggested by or result
from any task assigned to the Executive or work performed by the Executive for
or on behalf of the Company (“Company Developments”). The Executive agrees that
such Company Developments are the sole and exclusive property of the Company. To
the extent not already owned by the Company or assigned to the Company pursuant
to this Agreement and applicable law, the Executive agrees to disclose, deliver
and assign in the future (when any such Company Developments are first reduced
to practice or first fixed in a tangible medium, as applicable) to the Company
all of the Executive’s right, title and interest in and to any and all Company
Developments and the Executive will, at the Company’s request (whether during or
after employment), promptly execute a written assignment to the Company of any
such Company Development and provide all assistance that that Company reasonably
requests to secure or enforce on a worldwide basis any patents, copyrights and
other rights and protections relating to the Company Developments. If the
Executive fails or refuses to sign documents necessary to secure or enforce the
Company’s rights, or if the Company is unable for any other reason to secure the
Executive’s signature on any document for this purpose, then the Executive
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as the Executive’s agent and attorney in fact, to sign such
documents and do all other lawfully permitted acts in connection with the
foregoing.


(c)    Return of Company Property. The Executive will, upon the termination of
employment hereunder, promptly surrender and deliver to the Company all property
of the Company, including any and all manuals, blueprints, operating plans,
books, records, papers and similar items (including all hard and electronic
copies thereof in the Executive’s possession) that contain information regarding
the business of the Company.


(d)    Covenant Not to Compete. The Executive shall not, except as the Executive
engages in such activities on behalf of the Company, either during employment
with the Company or at any time within a period of 24 months following the
termination of employment with the Company (such period of employment and
post-employment period of 24 months together, the “Restricted Period”; provided
however, in the event of a Change in Control such Restricted Period shall be six
months) without the prior written consent of the Company, either individually or
in conjunction with any other Person, in any capacity,

- 6 -

--------------------------------------------------------------------------------




directly or indirectly: (i) within the Restricted Area, carry on, be engaged in,
invest in, or be employed by, consult with or advise (in each case with or
without compensation) any Person engaged in, the Business; (ii) invest in,
become employed in any manner by, consult with or advise (in each case with or
without compensation) Bed Bath & Beyond, Dollar General, Dollar Tree, Family
Dollar, Five Below, Ollie’s Bargain Outlet, Ross Stores, Sears/Kmart, Target,
TJX, Kohl’s, Wal-Mart, Sam’s Club, Value City/Schottenstein Stores Corporation,
Fred’s, 99 (cents symbol) Stores, Tuesday Morning or any successor, parent,
subsidiary or controlled or controlling affiliate of any of these entities;
(iii) induce or solicit or attempt to induce or solicit any party to any
contract with the Company to breach, terminate or cease to perform under such
contract; or (iv) solicit, divert or pursue or attempt to solicit, divert or
pursue any existing business of the Company or any prospective business or
opportunity which is then being actively considered, planned, developed,
contemplated or pursued by the Company. Notwithstanding the provisions of this
Section 7(d) to the contrary, the Executive’s ownership of equity securities of
a Person shall not constitute a breach of Section 7(d) if (A) such securities
are traded on a national securities exchange, (B) such ownership is passive and
(C) the total amount of such securities beneficially owned by the Executive does
not exceed 1% of the total amount of such securities outstanding.


For purposes of this Agreement, “Business” means the operation of broadline
discount or off-price physical retail stores (or e-commerce internet based sites
of the same brand) and shall specifically include any line of business (i) the
Company is operating at the time the Executive’s employment with the Company
ends and (ii) which the Company is actively considering, planning, developing,
contemplating or pursuing at the time the Executive’s employment with the
Company ends. For purposes of this Agreement, “Restricted Area” means the
50-mile radius surrounding any physical retail store location in which the
Business is conducted during the Employment Period.


In the event the Executive is entitled to payments or benefits under Sections
9(a)(iii), (iv) or (v) or Sections 9(b)(ii) or (iii), the Executive’s
obligations under this Section 7(d) are conditioned upon the Executive’s receipt
of the payments and benefits to which he is entitled as they are due to the
Executive under Sections 9(a)(iii), (iv) or (v) or Sections 9(b)(ii) or (iii),
as applicable; provided, that the Company’s failure to provide any such payments
or benefits shall not be a breach of this Agreement unless and until the
Executive provides the Company with a written notice of such failure and the
Company fails to remedy such failure within 10 days of receipt of such written
notice.


(e)    Covenant Not to Interfere. During the Restricted Period, the Executive
shall not induce or solicit or attempt to induce or solicit any employee of the
Company at the time of the attempted or alleged solicitation to terminate his or
her employment with the Company or otherwise interfere with any such
relationship. During the Restricted Period, the Executive shall not, directly or
indirectly, on behalf of himself or any other Person, hire or solicit for
employment, or attempt to hire or solicit for employment, any Person who was an
employee of the Company at any time during the 12 month period prior to such
attempted hiring, solicitation, or attempted hiring or solicitation.
 

- 7 -

--------------------------------------------------------------------------------




(f)    Post-Termination Cooperation. The Executive agrees, during and after his
employment with the Company has terminated to cooperate with the Company in the
areas of cooperation listed below. The Executive’s cooperation during his
employment shall be without additional compensation (other than reimbursement
for reasonable associated expenses). If the Executive’s cooperation is required
after his employment has ended, then the Executive shall be compensated for his
time spent performing tasks under this Section 7(f) at an hourly rate
representative of the base salary in effect immediately preceding the
Executive’s cooperation, and shall be reimbursed for reasonable out-of-pocket
associated expenses. The areas of cooperation are:


(i)    Cooperation with the Company. The Executive agrees to be reasonably
available to answer questions for any Company officers or directors regarding
any matter, project, initiative or effort with which the Executive was involved
while employed by the Company and to cooperate with the Company during the
course of all proceedings arising out of the Company’s Business about which the
Executive has knowledge or information.


For purposes of this Agreement: (A) “proceedings” includes internal
investigations, administrative investigations or proceedings and lawsuits,
arbitrations and mediations (including pre-hearing/trial discovery and
hearing/trial testimony) and (B) “cooperation” includes the Executive (1) being
reasonably available for interviews, meetings, depositions, hearings and/or
trials without the need for subpoena or assurances by the Company, (2) providing
any and all documents in the Executive’s possession that relate to the
proceeding and (3) providing assistance in locating any and all relevant notes
and/or documents relevant to any proceedings.


(ii)    Cooperation with Third Parties. Unless compelled to do so by
lawfully-served subpoena or court order or to the extent it is germane (but only
to the extent that it is germane) to enforcement of the Executive’s rights under
this Agreement and only as a necessary part of any proceedings under this
Agreement, the Executive agrees not to communicate with, or give statements or
testimony to, any opposing attorney, opposing attorney’s representative
(including a private investigator) or current or former employee relating to any
matter (including pending or threatened lawsuits or administrative
investigations) about which the Executive has knowledge or information except in
cooperation with the Company. The Executive also agrees to notify the Company’s
CEO (other than the Executive) or General Counsel promptly after being contacted
by a third party or receiving a subpoena or court order to appear and testify
with respect to any matter affected by this Section 7(f)(ii).


(iii)    Cooperation with Media. The Executive agrees not to communicate with,
or give statements to, any member of the media (including print, television,
radio or electronic media) relating to any matter (including pending or
threatened lawsuits or administrative investigations) about which the Executive
has knowledge or information except in cooperation with the Company. The
Executive also agrees to notify the Company’s CEO (other than the Executive) or
General Counsel promptly after being contacted by any member of the media with
respect to any matter affected by this Section.



- 8 -

--------------------------------------------------------------------------------




(g)    Non-Disparagement. The Executive and the Company agree that after the
Executive’s employment with the Company has terminated neither will make any
disparaging remarks about the other, and the Executive will not make any
disparaging remarks about the Company’s executives, directors or employees.
However, this Section7(g) will not preclude (i) any remarks that may be made by
the Executive (A) under the terms of Section 7(f)(ii), (B) that are required to
discharge the duties described in this Agreement or (C) are germane (but only to
the extent that it is germane) to enforcement of the Executive’s rights under
this Agreement and only as a necessary part of any proceedings under this
Agreement or (ii) the Company from making (or eliciting from any person)
truthful remarks about the Executive (A) concerning any conduct that may lead to
a termination for Cause, as defined in Section 8 (including initiating an
inquiry or investigation that may result in a termination for Cause) or (B) that
are germane (but only to the extent that it is germane) to defending against any
action brought by the Executive under this Agreement.


(h)    Notice of Subsequent Employment. The Executive agrees to notify the
Company of any subsequent employment during the Restriction Period.


(i)    Remedies. The Executive agrees that (i) if the Executive breaches any of
his obligations set forth in this Section 7, then the Restricted Period will be
extended for the length of time that the Executive breached such obligations,
(ii) the Executive’s breach of any of his obligations in this Section 7 would
result in irreparable injury and damage to the Company, for which it would not
have an adequate remedy at law, (iii) in the event of such a breach or any
threat of such a breach by the Executive, the Company will be entitled to seek
an immediate injunction and restraining order to prevent that breach and/or
threatened breach and/or continued breach by the Executive without the posting
of any bond, and (iv) the Executive will not defend any action seeking
injunctive or other equitable relief referred to in this Section 7(i) on the
basis that the Company has an adequate remedy at law in money damages or
otherwise. The terms of this Section will not prevent the Company from pursuing
any other available remedies for any breach or threatened breach by the
Executive of Section 7, including, but not limited to, the recovery of monetary
damages from the Executive or specific performance. This Agreement is intended
to limit disclosure of Confidential Information and competition by the Executive
to the maximum extent permitted by law. The restrictions placed upon the
Executive under this Agreement are supplemental to any statutory or common law
obligations that may exist or arise out of the relationship between the Parties
or this Agreement. Notwithstanding the provisions of Section 11, the Executive
agrees that the Company may enforce, and/or seek to enforce, the provisions of
this Section 7 in any court of competent jurisdiction.


(j)    Acknowledgments and Agreements by the Executive. The Executive has
carefully considered the nature and extent of the restrictions upon the
Executive and the rights and remedies conferred upon the Company under this
Agreement, and hereby acknowledges and agrees the same are reasonable with
respect to time and territory, are designed to preclude competition which would
be unfair to the Company, are fully required to protect the legitimate business
interests of the Company, are necessary to avoid

- 9 -

--------------------------------------------------------------------------------




irreparable harm to the Company, and do not confer benefits upon the Company
disproportionate to the detriment to the Executive.


Section 8.Termination. The Executive’s employment with the Company and this
Agreement may be terminated at any time on any of the following grounds:


(a)By the Company for Cause. The Company may terminate the Executive’s
employment and this Agreement for Cause only effective after (i) the Company has
delivered a written notice to the Executive stating that, in the reasonable
opinion of the Board, the Executive may be terminated for Cause, specifying the
reasons therefore in reasonable detail and (ii) if the failure or action is one
that can be cured, the Executive does not cure the matter giving rise to the
Cause determination within 30 days after receiving such written notice. Such
termination shall be effective immediately upon receipt of such notice if clause
(ii) above does not apply and on the 31st day following receipt of such written
notice if clause (ii) above does apply and such failure or action has not been
cured within the 30 day period. “Cause” means the Executive’s: (A) failure to
substantially perform his duties under this Agreement, except as a result of a
Disability, after receipt of written notice from the Company; provided, that as
long as the Executive demonstrates substantial efforts to resume substantial
performance of his duties prior to the expiration of the 30-day cure period,
such 30-day cure period shall be extended for an additional 15 days; (B) failure
to comply with the Company’s written policies and procedures after receipt of
written notice from the Company; (C) violation of the Company’s code of ethics;
(D) engagement in illegal or grossly negligent acts that have a material and an
adverse effect on the Company; (E) misrepresentation or dishonesty intended to
result, or that results, in a benefit to the Executive at the expense of the
Company or that has had or the Board reasonably determines is likely to have a
material and adverse effect on the Company; (F) a material breach of Section 7
of this Agreement; (G) breach of any fiduciary duty owed by the Executive to the
Company; (H) breach of the terms of any non-solicitation or confidentiality
clauses contained in any agreements with the Executive’s former employers; (I)
indictment for any felony or for any crime involving moral turpitude; or (J) any
material violation of securities laws or regulations governing the Company
(including the Sarbanes-Oxley Act).


(b)Upon Death of the Executive. The Executive’s employment and this Agreement
shall terminate effective upon the Executive’s date of death.


(c)Upon the occurrence of any Disability of the Executive. The Executive’s
employment and this Agreement shall terminate effective upon the Executive’s
date of Disability.


(d)Mutual Agreement. The Executive’s employment and this Agreement shall
terminate on a date mutually agreed to in writing by the Company and the
Executive.


(e)By the Executive for Good Reason. The Executive may terminate his employment
and this Agreement for Good Reason. “Good Reason” means the Company’s material
breach of this Agreement, or the Company materially adversely changes or causes
a diminution in the Executive’s reporting relationship, job description, duties,

- 10 -

--------------------------------------------------------------------------------




responsibilities, compensation, perquisites, office or location of employment
(as reasonably determined by the Executive in his good faith discretion). The
Executive shall notify the Company in writing within 10 days of the occurrence
of the event which the Executive believes constitutes Good Reason, such written
notice to specify in reasonable detail the nature of the alleged breach, change
or diminution (“Good Reason Notice”). Following the Company’s receipt of such
written notice, the Company shall have a period of 30 days in which to cure such
alleged breach, change or diminution before the Executive shall be entitled to
elect to terminate this Agreement and his employment with the Company under this
Section 8(e). If the Company shall fail to cure such alleged breach, change or
diminution within such 30 days period, the Executive shall have a period of 10
days from and after the end of such cure period in which to elect to terminate
this Agreement and his employment with the Company under this Section 8(e). Any
such election must be made in writing delivered to the Board and shall be
irrevocable. Failure to provide such election within such 10 day period shall be
deemed to be an irrevocable waiver by the Executive of the termination rights
set forth in this Section 8(e) with respect to the facts and circumstances set
forth in the underlying Good Reason Notice. The date of termination of this
Agreement and the Executive’s employment with the Company shall be effective
immediately upon delivery of such irrevocable election.


(f)By the Executive for No Reason or Other Reason. The Executive may terminate
his employment and the Agreement effective 60 days after written notice for
either no reason or for any reason other than a reason specified above in this
Section 8; provided, that upon receipt of such written notice the Company may
elect, in its sole and absolute discretion, to accelerate the date of
termination of employment to any date prior to such 60th day and such earlier
date shall be the Employment Termination Date for all purposes under this
Agreement.


(g)By the Company for No Reason or Other Reason. The Company may terminate the
Executive’s employment and this Agreement effective immediately upon written
notice for either no reason or for any reason other than a reason specified
above in this Section 8; provided, that an election by the Company to not renew
this Agreement under Section 1 above shall not be deemed to be a termination
under this Section 8(g).


(h)By the Executive upon Retirement. The Executive may terminate this Agreement
and the Executive's employment with the Company upon delivery of a written
notice of Retirement and the Retirement date (including to the extent
accelerated by the Company under Section 1) shall be deemed to be an Employment
Termination Date.


Section 9.Payments and Benefits and Other Termination/Severance Matters.


(a)Termination/Severance Payments. The Company shall pay to the Executive the
amounts provided below upon termination of the Executive’s employment with the
Company, following which no further payments shall be due to the Executive. The
Executive shall be under no obligation to seek other employment and there shall
be no offset against any amounts due the Executive under this Agreement solely
on account of any remuneration from any subsequent employment that the Executive
may obtain.



- 11 -

--------------------------------------------------------------------------------




(i)In all events, the Company shall (A) pay to the Executive the Executive’s
unpaid base salary in cash through the Employment Termination Date at the
Executive’s then effective base salary rate and (B) reimburse the Executive for
all expenses paid or incurred by the Executive for which the Executive is
entitled to reimbursement by the Company pursuant to Section 6 that remain
outstanding as of the Employment Termination Date.


(ii)If the Executive’s employment with the Company has terminated pursuant to
Section 8(b) or Section 8(c), then (A) the Company shall pay to the Executive
(or his Beneficiaries) a pro rata portion (based on the number of days employed
during the Performance Period during which employment is terminated divided by
the number of total days in the Performance Period) of the Bonus the Executive
would have been eligible to receive, if any, under the Bonus Plan for the
Performance Period in which termination occurs had termination not occurred at
all; provided, that the Company’s performance is such that a Bonus would
otherwise have been earned under the Bonus Plan (calculated at the end of the
applicable Performance Period in accordance with the Bonus Plan) and the pro
rata portion of such Bonus, if any, will be paid on the date the Bonus would
otherwise have been paid under the Bonus Plan, (B) if such termination is under
Section 8(c), the Executive shall be entitled to the benefits under any
disability insurance policies maintained by the Company for the benefit of the
Executive and (C) if such termination is under Section 8(b), the beneficiaries
under the life insurance policy required under Section 5(b)(i) shall be entitled
to receive the payments provided for under such life insurance policy in
accordance with the terms thereof. In addition, the Executive or his Beneficiary
shall be entitled to purchase the then current automobile provided under Section
5 by paying to the Company the wholesale value of such automobile as of the
Employment Termination Date; provided, that the Executive or his Beneficiary
complete such purchase within 60 days of the Employment Termination Date.


(iii)If the Executive’s employment with the Company has terminated pursuant to
Section 8(e) or Section 8(g), then the Company shall pay or provide to the
Executive (A) 200% of the base salary in cash at the Executive’s then current
base salary rate, payable in regular payroll installments over a 24 month period
commencing on the Company’s next regularly scheduled payroll date for similarly
situated employees that occurs after the date after which the Executive cannot
revoke the release referenced in Section 9(a)(vi); (B) a pro rata portion (based
on the number of days employed during the Performance Period during which
employment is terminated divided by the total number of days in the Performance
Period) of the Bonus the Executive would have been eligible to receive, if any,
under the Bonus Plan for the Performance Period in which termination occurs had
termination not occurred at all; provided, that the Company’s performance is
such that a Bonus would otherwise have been earned under the Bonus Plan
(calculated at the end of the applicable Performance Period in accordance with
the Bonus Plan) and the pro rata portion of such Bonus, if any, will be paid on
the date the Bonus would otherwise have been paid under the Bonus Plan; (C)
$40,000 as an

- 12 -

--------------------------------------------------------------------------------




outplacement assistance payment, payable on the Company’s next regularly
scheduled payroll date for similarly situated employees that occurs after the
date after which the Executive cannot revoke the release referenced in Section
9(a)(vi); and (D) the Executive or his Beneficiary shall be entitled to purchase
the then current automobile provided under Section 5 by paying to the Company
the wholesale value of such automobile as of the Employment Termination Date;
provided, that the Executive or his Beneficiary complete such purchase within 60
days of the Employment Termination Date. Notwithstanding the foregoing, the
Executive may be entitled to elect to continue medical, hospitalization and
dental coverage under the Company’s group medical, hospitalization and dental
benefit plans on a self-pay basis in accordance with the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”). If the Executive timely
elects COBRA coverage, until the earliest to occur of (x) 24 months from the
Employment Termination Date or (y) the Executive ceasing to be eligible for
COBRA coverage or (z) the Executive commences employment with an employer who
maintains a medical plan, the Executive shall continue to receive the medical,
hospitalization and dental coverage in effect on the date of the Executive’s
termination (or generally comparable coverage) at the same premium rates as may
be charged from time to time for senior level employees generally, as if the
Executive had continued in employment during such period; provided, that in
order to receive such continued coverage, the Executive shall be required to pay
to the Company at the same time that premium payments are due for the month an
amount equal to the full monthly premium payments required for such coverage.
The Company shall reimburse to the Executive monthly the premium amount paid by
the Executive, less the premium rate charged to active senior level employees
for such coverage (the “Health Payment”), no later than the next payroll date of
the Company that occurs after the date the premium for the month is paid by the
Executive. In addition, on each date on which the monthly Health Payments are
made, the Company shall pay to the Executive an additional amount equal to the
federal, state and local income and payroll taxes that the Executive incurs on
each monthly Health Payment (the “Health Gross-up Payment”). The COBRA health
continuation period under section 4980B of the Code shall run concurrently with
the period of continued health coverage following the termination date. The
Health Payment paid to the Executive during the period of time during which the
Executive would be entitled to continuation coverage under the Company’s group
health plan under COBRA is intended to qualify for the exception from deferred
compensation as a medical benefit provided in accordance with the requirements
of Treas. Reg. §1.409A-1(b)(9)(v)(B). The Health Payment and the Health Gross-up
Payment shall be reimbursed to the Executive in a manner that complies with the
requirements of Treas. Reg. §1.409A-3(i)(1)(iv). All other provisions of the
Executive’s COBRA coverage (including, without limitation, any applicable
co-payments, deductibles and other out-of-pocket expenses) will be in accordance
with the applicable plan in effect for similarly situated active senior level
employees of the Company.



- 13 -

--------------------------------------------------------------------------------




(iv)    Notwithstanding Section 9(a)(iii) above, in the event the Executive’s
employment with the Company is terminated pursuant to Section 8(e) or Section
8(g) during the Protection Period, the Executive shall not be entitled to the
payments of the amounts set forth in Section 9(a)(iii)(A) and (B) above, but
shall instead be entitled to receive (A) 200% of the Executive's base salary at
the highest rate in effect at any time during the Protection Period and (B) 200%
of the Executive's Stretch Bonus in effect under the Bonus Plan for the fiscal
year in which the Executive's employment is terminated or, if higher, the
Stretch Bonus in effect under the Bonus Plan (or comparable program) at any time
during the Protection Period, which in either case shall be deemed for purposes
of this Section 9(a)(iv) to have been fully earned by the Executive. Except as
otherwise set forth above, these amounts will be paid in a single lump sum on
the Company’s next regularly scheduled payroll date for senior executive
officers of the Company following the Employment Termination Date that occurs
after the date after which the Executive cannot revoke the release referenced in
Section 9(a)(vi). If the Executive has received payments pursuant to Section
9(a)(iii)(A) and (B), and thereafter the facts indicate the Executive’s
employment was terminated pursuant to Section 8(e) or Section 8(g) during the
Protection Period, the Company shall make payments of the amounts indicated in
this Section 9(a)(iv), less any amounts previously paid pursuant to Section
9(a)(iii)(A) and (B) within the time periods required under this Section
9(a)(iv).


(v)    If the Executive’s employment with the Company has terminated pursuant to
Section 8(h), then (A) the Company shall pay to the Executive (or his
Beneficiaries) a pro rata portion (based on the number of days employed during
the Performance Period during which employment is terminated divided by the
total number of days in the Performance Period) of the Bonus the Executive would
have been eligible to receive, if any, under the Bonus Plan for the Performance
Period in which termination occurs had termination not occurred at all;
provided, that the Company’s performance is such that a Bonus would otherwise
have been earned under the Bonus Plan (calculated at the end of the applicable
Performance Period in accordance with the Bonus Plan) and the pro rata portion
of such Bonus, if any, will be paid on the later of the date the Bonus would
otherwise have been paid under the Bonus Plan and the date after which the
Executive cannot revoke the release referenced in Section 9(a)(vi), and (B) the
Executive or his Beneficiary shall be entitled to purchase the then current
automobile provided under Section 5 by paying to the Company the wholesale value
of such automobile as of the Employment Termination Date; provided, that the
Executive or his Beneficiary complete such purchase within 60 days of the
Employment Termination Date.
    
(vi)    The Executive’s right to receive any of the termination/severance
payments or benefits provided for in Section 9(a)(iii), (iv) or (v) or Section
9(b)(ii) or (iii) is expressly conditioned upon, and the Company will be
obligated to provide the Executive with such termination/severance payments or
benefits only upon, both the execution and delivery to the Company by the
Executive of a release in substantially the form of Exhibit A that is not
revoked by the Executive.

- 14 -

--------------------------------------------------------------------------------




Such release must be executed by the Executive no less than 21 days after the
Employment Termination Date and payments to the Executive of the compensation or
benefits hereunder shall be made or commence within 60 days after the Employment
Termination Date; provided that if such 60-day period begins in one calendar
year and ends in another calendar year, payment shall always be made (or
commence) in the second calendar year.


(vii)    Notwithstanding any other provision of this Agreement, in order to
prevent the duplication of termination benefits, the payment of amounts under
the Company’s Executive Severance Plan (excluding Section IV.E thereof) or any
other plan providing for severance or similar payments, or the Bonus Plan to the
Executive following the Employment Termination Date shall be reduced (but not
below zero), on a dollar-for-dollar basis, by the amounts paid under Section
9(a)(iii), (iv) and (v), and this Agreement shall constitute an Employment
Agreement under the Executive Severance Plan and the term “Constructive
Termination” as used in the Executive Severance Plan shall be deemed to mean
“Good Reason” as defined in this Agreement.


(b)Bonus Plan, Benefit Plans, Equity Incentive Plans. All rights and benefits
which the Executive or Executive’s estate or other beneficiaries may have under
the Bonus Plan, Benefit Plans and/or Equity Incentive Plans of the Company in
which the Executive shall be participating at the Employment Termination Date
shall be determined in accordance with such plans as in effect on the Employment
Termination Date and any agreements entered into by the Company and the
Executive in connection therewith or with awards thereunder, as amended by this
Agreement. Notwithstanding the foregoing, in the event the Executive is entitled
pursuant to this Agreement to a pro rata portion of a Bonus under the Bonus
Plan, the Executive will be entitled to receive the greater of the Bonus that
would be paid under the Bonus Plan as in effect on the Effective Date or as in
in effect on the Employment Termination Date. The Bonus Plan, Benefit Plans and
Equity Incentive Plans and any grant or award agreements are superseded and
amended by this Agreement to the extent of any conflict between this Agreement
and the foregoing, and to the extent any Executive Severance Plan, Bonus Plan,
Benefits Plan or Equity Incentive Plans impose higher obligations on the
Executive than are set forth in this Agreement, the terms of this Agreement
shall control.


(i)    In the event this Agreement and the Executive’s employment with the
Company is terminated pursuant to Section 8(b) or 8(c), (A) all of the
Executive’s outstanding grants and awards under the Equity Incentive Plans that
either (1) have vesting schedules based solely upon the passage of time, or (2)
are Restricted Stock Units granted after February 1, 2014, and that have not
previously vested shall accelerate and become fully vested upon the Employment
Termination Date and (B) all of the Executive’s outstanding grants and awards
under the Equity Incentive Plans that have a Performance Trigger or a
performance condition (as defined under the applicable Equity Incentive Plan
and/or applicable award or grant agreement) and are not Restricted Stock Units
that are not fully vested at the time of the Employment Termination Date shall
cease vesting as of the Employment

- 15 -

--------------------------------------------------------------------------------




Termination Date and the Executive shall be entitled to receive a pro rata
portion of the cash or securities that would otherwise have been earned
thereunder (if any) had the Executive remained employed, such pro rata portion
to be determined by multiplying (1) the amount of such award or grant that would
have been earned (if any) had the Executive remained employed by the Company
through the last vesting date under such award or grant by (2) a fraction, the
denominator of which is the aggregate number of days between the date of such
award or grant and the last vesting date under such award or grant and the
numerator of which shall be the number of days between the date of such grant or
award and the Employment Termination Date; provided, that the transfer of stock
or cash pursuant to this Section 9(b)(i)(B), if any, will not occur until and
after the applicable Performance Trigger (or performance condition) is achieved
and certified in accordance with the applicable Equity Incentive Plan and grant
or award agreement. This provision shall control over any conflicting provisions
under the Executive Severance Plan or the Equity Incentive Plans or grant or
award agreements made pursuant thereto.
  
(ii)    In the event this Agreement and the Executive’s employment with the
Company is terminated pursuant to Section 8(h): (A) all of the Executive’s
outstanding grants and awards under the Equity Incentive Plans that either (1)
have vesting schedules based solely upon the passage of time, or (2) are
Restricted Stock Units granted after February 1, 2014 in which the Performance
Trigger or the performance condition, if applicable (as defined under the
applicable Equity Incentive Plan and/or applicable award or grant agreement),
has been satisfied, and that have not previously vested shall continue to vest
through the 24 month anniversary of the Employment Termination Date; provided,
that any portion of any such awards or grants that have vesting dates later than
the 24 month anniversary of the Employment Termination Date shall be forfeited
as of the Employment Termination Date and (B) all of the Executive’s outstanding
grants and awards under the Equity Incentive Plans that have a Performance
Trigger or a performance condition (as defined under the applicable Equity
Incentive Plan and/or applicable award or grant agreement) that are not fully
vested at the time of the Employment Termination Date shall be subject to the
following: the Executive shall be entitled to receive a pro rata portion of the
cash or securities that would otherwise have been earned thereunder (if any) had
the Executive remained employed, such pro rata amount to be determined by
multiplying (1) the amount of such award or grant that would have been earned
had the Executive remained employed by the Company through the last vesting date
under such award or grant by (2) a fraction, the denominator of which is the
aggregate number of days between the date of such award or grant and the last
vesting date under such award or grant and the numerator of which shall be the
number of days between the date of such grant or award and the Employment
Termination Date plus 730; provided, that such fraction shall never result in a
number greater than 1.00; provided further, that the transfer of stock or cash
pursuant to this Section 9(b)(ii)(B), if any, will not occur until and after the
applicable Performance Trigger or performance condition is achieved and
certified in accordance with the applicable Equity Incentive Plan and grant or
award agreement. This provision shall control over any conflicting

- 16 -

--------------------------------------------------------------------------------




provisions under the Executive Severance Plan or the Equity Incentive Plans or
grant or award agreements made pursuant thereto.
  
(iii)    In the event this Agreement and the Executive’s employment with the
Company is terminated pursuant to Section 8(e) or 8(g), the Executive shall be
entitled to receive the benefits set forth in Section IV.E of the Executive
Severance Plan, (A) notwithstanding and without regard as to whether this
Agreement constitutes a CIC Agreement or an Employment Agreement, in each case
as defined under the Executive Severance Plan or (B) notwithstanding anything to
the contrary in the Executive Severance Plan.


(iv)    The Parties agree that awards to the Executive under any Equity
Incentive Plans having time based vesting shall not have a longer vesting period
than for awards granted to other senior executives of the Company.


(v)    In the event the Executive is entitled to payments or benefits under
Section 9(a)(iii), (iv) or (v) or Sections 9(b)(ii) or (iii), the Company’s
obligations to make such payments or to provide such benefits are expressly
conditioned upon the Executive’s compliance with his obligations under Section
7(d); provided, that the Company shall not withhold or terminate any such
payments or benefits unless and until the Company provides the Executive with a
written notice of his failure to comply with Section 7(d) and the Executive
fails to remedy such failure within 10 days of receipt of such written notice.


(c)Section 409A Compliance. Notwithstanding anything to the contrary set forth
herein, any payments and benefits provided under this Agreement (the “Benefits”)
that constitute “deferred compensation” within the meaning of Section 409A shall
not commence in connection with Executive’s termination of employment unless and
until Executive has also incurred a “separation from service” (as defined under
Treasury Regulation Section 1.409A-1(h) and without regard to any alternate
definition thereunder). It is intended that each installment of the Benefits
payments provided for in this Agreement is a separate “payment” for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(i). For the avoidance of doubt, it is
intended that payments of the Benefits set forth in this Agreement satisfy, to
the greatest extent possible, the exemptions from the application of Section
409A provided under Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5)
and 1.409A-1(b)(9). However, if the Company determines that the Benefits
constitute “deferred compensation” under Section 409A and Executive is, on the
termination of service, a “specified employee” of the Company or any successor
entity thereto, as such term is defined in Section 409A(a)(2)(B)(i) of the Code,
then, solely to the extent necessary to avoid the incurrence of the adverse
personal tax consequences under Section 409A, the timing of the Benefits
payments shall be delayed until the earlier to occur of: (i) the date that is
six months and one day after the Executive’s separation from service, or (ii)
the date of Executive’s death (such applicable date, the “Specified Employee
Initial Payment Date”), the Company (or the successor entity thereto, as
applicable) shall (A) pay to Executive a lump sum amount equal to the sum of the
Benefits payments that Executive would otherwise have received through the
Specified Employee

- 17 -

--------------------------------------------------------------------------------




Initial Payment Date if the commencement of the payment of the Benefits had not
been so delayed pursuant to this Section 9(c) and (B) commence paying the
balance of the Benefits in accordance with the applicable payment schedules set
forth in this Agreement. While it is intended that all payments and benefits
provided under this Agreement or otherwise to Executive will be exempt from or
comply with Section 409A, the Company makes no representation or covenant to
ensure that any such payments or benefits are exempt from or compliant with
Section 409A. The Company will have no liability to Executive or any other party
if a payment or benefit under this Agreement is challenged by any taxing
authority or is ultimately determined not to be exempt or compliant. Executive
further understands and agrees that Executive will be entirely responsible for
any and all taxes on any payments and benefits provided to Executive as a result
of this Agreement.


(d)Resignation of All Other Positions. To the extent applicable, the Executive’s
termination of employment with the Company, for whatever reason, shall also
result in the Executive’s resignation or termination, effective as of the
Employment Termination Date, from any and all officer and/or director positions
(or other equivalent positions) with the Company. The Executive agrees to
cooperate in taking any steps that may be necessary or advisable to effectuate
the purpose of this Section 9(d).


(f)Treatment of Taxes. If payments under this Agreement, when combined with
payments and benefits under all other plans and programs maintained by the
Company constitute “excess parachute payments” as defined in Section 280G(b) of
the Code, the Company will reduce the Executive’s benefits under this Agreement
so that the Executive’s total “parachute payment” as defined in Code
§280G(b)(2)(A) under this Agreement and all other agreements will be $1.00 less
than the amount that would generate excess parachute payment penalties (a
“Reduction”) if this procedure provides the Executive with an after-tax amount
that is larger than the after-tax amount produced without reducing the
Executive’s parachute payments. All determinations required to be made under
this Section 9(f), including whether and when a Reduction is required and the
assumptions to be utilized in arriving at such determination, shall be made in
accordance with the terms of this Section 9(f) by a nationally recognized
certified public accounting firm that shall be designated by the Executive and
acceptable to the Company (the “Accounting Firm”). In connection with making
determinations under this Section 9(f) and determining the Reduction (if any),
the Accounting Firm shall take into account the value of any reasonable
compensation for services to be rendered by the Executive before or after the
Change in Control, including, without limitation, the restrictive covenants
applicable to the Executive under this Agreement and any other non-competition
provisions that may apply to the Executive, and the Company shall cooperate in
the valuation of any such services, including any restrictive covenants. Within
10 business days of the date the Accounting Firm determines that a Reduction
should be applied, the Company will apprise the Executive of the amount of the
reduction (“Notice of Reduction”). Within 10 business days of receiving that
information, the Executive may, subject to the last sentence of this paragraph,
specify how (and against which benefit or payment source) the Reduction is to be
applied (“Notice of Allocation”). The Company will be required to implement
these directions within 10 business days of receiving the Notice of Allocation.
If the Company has not received a Notice of Allocation from the Executive within
10 business days of the

- 18 -

--------------------------------------------------------------------------------




date of the Notice of Reduction or if the allocation provided in the Notice of
Allocation is not sufficient to fully implement the Reduction, the Company will
apply the Reduction proportionately based on the amounts otherwise payable under
this Agreement or, if a Notice of Allocation has been returned that does not
sufficiently implement the Reduction, on the basis of the reductions specified
in the Notice of Allocation. Notwithstanding anything to the contrary in the
foregoing, any Reduction shall be made in accordance with Section 409A. All fees
and expenses of the Accounting Firm shall be borne solely by the Company.


The Company will establish procedures that will apply to any inquiries regarding
the treatment of tax payments under this Section 9(f). Within 30 days following
the termination of the Executive’s employment under Section 9(a)(iii) after a
Change in Control, the Company will provide the Executive with a copy of such
procedures.


Section 10.Indemnification and Insurance. The Company will indemnify the
Executive (including his heirs, executors and administrators) to the fullest
extent permitted under Ohio law and will cause the Executive to be covered by
all directors and officers liability insurance maintained by the Company. This
obligation to provide insurance for the Executive will survive termination of
this Agreement with respect to proceedings or threatened proceedings based on
acts or omissions occurring during the Executive’s employment with or
termination from the Company. Concurrently with the execution of this Agreement,
BLI will enter into or renew any existing indemnification agreement with the
Executive consistent with this Section 10.


Section 11.Arbitration.


(a)    Acknowledgement of Arbitration. Unless stated otherwise in this Agreement
or any other compensatory or any employee benefit plan, fund or program
maintained by the Company, the Parties agree that arbitration is the sole and
exclusive remedy for each of them to resolve (except as specifically provided in
Section 7) and redress any dispute, claim or controversy involving the
interpretation or application of this Agreement, the terms, conditions or
termination of this Agreement and the terms, conditions or termination of the
Executive’s employment with the Company, including any claims for any tort,
breach of contract, violation of public policy or discrimination, whether such
claim arises under federal, state law or local law.


(b)    Scope of Arbitration. The Executive expressly understands and agrees that
claims subject to arbitration under this Section 11 include asserted violations
of the Employee Retirement Income Security Act of 1974; the Age Discrimination
in Employment Act; the Older Worker’s Benefit Protection Act; the Americans with
Disabilities Act; Title VII of the Civil Rights Act of 1964 (as amended); the
Family and Medical Leave Act; any federal, state or local law or ordinances
prohibiting discrimination, harassment or retaliation in employment; any claim
for wrongful discharge in violation of public policy, claims of promissory
estoppel or detrimental reliance, defamation, intentional infliction of
emotional distress; or the public policy of any state, or any federal, state or
local law (each as in effect on the Effective Date or as subsequently amended)
relating to any matter within the purview of this Agreement.



- 19 -

--------------------------------------------------------------------------------




(c)    Effect of Arbitration. The Parties intend that any arbitration award
relating to any matter described in Section 11(a) will be final and binding on
them and that a judgment on the award may be entered in any court of competent
jurisdiction and that enforcement may be had according to the terms of that
award.


(d)    Location and Conduct of Arbitration. Arbitration will be held in
Columbus, Ohio, and will be conducted by a retired federal judge or other
qualified arbitrator. The arbitrator will be mutually agreed upon by the Parties
and the arbitration will be conducted in accordance with the National Rules for
the Resolution of Employment Disputes of the American Arbitration Association.
The Parties will have the right to conduct discovery pursuant to the Federal
Rules of Civil Procedure; provided, however, that the arbitrator will have the
authority to establish an expedited discovery schedule and cutoff and to resolve
any discovery disputes. The arbitrator will have no jurisdiction or authority to
change any provision of this Agreement by alterations of, additions to or
subtractions from the terms of this Agreement. The arbitrator’s sole authority
will be to interpret or apply any provision(s) of this Agreement or any public
law alleged to have been violated. The arbitrator has the authority to award
damages and other relief expressly provided by law.


(e)    Time for Initiating Arbitration. Any claim or controversy relating to any
matter described in Section 11(a) not sought to be submitted to arbitration, in
writing, within 90 days after the date the Party asserting the claim knew, or
through reasonable diligence should have known, of the facts giving rise to that
Party’s claim, will be deemed waived; and the Party asserting the claim will
have no further right to seek arbitration or recovery with respect to that claim
or controversy. Both Parties agree to strictly comply with the time limitation
specified in this Section 11(e). For purposes of this Section 11(e), a claim or
controversy is sought to be submitted to arbitration on the date the complaining
Party gives written notice to the other Party that (i) an issue has arisen or is
likely to arise that, unless resolved otherwise, may be resolved through
arbitration under this Section 11 and (ii) unless the issue is resolved
otherwise, the complaining Party intends to submit the matter to arbitration
under the terms of Section 11.



- 20 -

--------------------------------------------------------------------------------




(f)     Costs of Arbitration and Attorney’s Fees. The Company will bear the
arbitrator’s fee and other costs associated with any arbitration, unless the
arbitrator, acting under Federal Rule of Civil Procedure 54(d)(1), elects to
award these fees to the Company. Attorney’s fees (i) may be awarded to the
prevailing Party if expressly authorized by statute, or otherwise each Party
will bear its own attorney’s fees and costs, but (ii) the Executive’s attorney’s
fees and other associated costs and expenses will be borne by the Company with
respect to any claim arising under Section 9(a)(iv) but only if the arbitrator
concludes the claim legitimately relates to matters within the contemplation of
Section 9(a)(iv) (otherwise, the rule described in Section 11(f)(i) will apply).
Notwithstanding the foregoing: (A) any costs being reimbursed must relate to a
claim brought during the lifetime of the Executive with respect to an alleged
breach of any obligation of the Company under this Agreement; (B) the amount
eligible for reimbursement during any taxable year of the Executive may not
affect the amount eligible for reimbursement in any other taxable year; (C) any
reimbursement must be made on or before the last day of the Executive’s taxable
year following the taxable year in which the cost was incurred; and (D) the
right to reimbursement for such costs is not subject to liquidation or exchange
for another benefit.


(g)    Arbitration Exclusive Remedy. The Parties acknowledge that, because
arbitration is the exclusive remedy for resolving the issues described in
Section 11(a), neither Party may resort to any federal, state or local court or
administrative agency concerning those issues and that the decision of the
arbitrator will be a complete defense to any suit, action or proceeding
instituted in any federal, state or local court before any administrative agency
with respect to any arbitrable claim or controversy.


(h)    Waiver of Jury. The Executive (personally and in behalf of all the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, legatees and assigns) and the Company
(on its own behalf and on behalf of its successors and assigns) each waive the
right to have a claim or dispute with one another decided in a judicial forum or
by a jury, except as otherwise provided in this Agreement.


Section 12.Applicable Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Ohio, without regard to conflict of law
provisions.


Section 13.Successors and Assigns. This Agreement is personal in nature and
neither of the Parties hereto shall, without the consent of the other Party,
assign or transfer this Agreement or any rights or obligations hereunder, except
as and to the extent set forth below.


(a)The Company may unilaterally assign its rights and obligations under this
Agreement to any successor to the Company’s rights and obligations hereunder as
a result of any change in control, merger, consolidation, restructuring or
reorganization or to any other successor to all or substantially all of the
Company’s business and/or assets, and the Executive shall continue to be bound
by the terms and conditions of this Agreement, and all references to “Company”
herein shall automatically refer to the successor or assignee.



- 21 -

--------------------------------------------------------------------------------




(b)If the Executive dies while any amounts are payable to the Executive under
this Agreement, or if by reason of the Executive’s death payments are to be made
to the Executive hereunder, then this Agreement shall inure to the benefit of
and be enforceable by the Beneficiary and all amounts payable hereunder shall
then be paid in accordance with the terms of this Agreement to the Beneficiary.


Without limiting the foregoing, (i) the Executive’s right to receive payments
hereunder shall not be assignable or transferable, whether by pledge, creation
of a security interest or otherwise, other than (A) a transfer by the
Executive’s designation of any Beneficiary in accordance with the provisions of
this Agreement or (B) a transfer by the Executive’s will or by the laws of
descent or distribution, and in the event of any attempted assignment or
transfer contrary to this Section 13 the Company shall have no liability to pay
to the purported assignee or transferee any amount so attempted to be assigned
or transferred, and (ii) to the extent assignment of a Party’s rights or
obligations under this Agreement is permitted under this Agreement or otherwise
given effect by applicable law, the agreements, covenants, terms and provisions
of this Agreement shall bind the respective heirs, executors, administrators,
successors and assigns of the Parties.


Section 14.Notices. Any notice permitted or required to be given under this
Agreement must be given in writing and delivered in person or by registered,
U.S. mail, return receipt requested, postage prepaid; or through Federal
Express, UPS, DHL or any other reputable professional delivery service that
maintains a confirmation of delivery system. Any delivery must be (a) in the
case of notices to the Company, addressed to the Company's Chief Executive
Officer (other than the Executive) and General Counsel at the Company's
then-current corporate offices and (b) in the case of notices to the Executive,
addressed to the Executive's last mailing address contained in the Executive's
personnel file. Any notice or other communication required or desired to be
given hereunder shall be deemed given when personally delivered or upon sender’s
receipt of delivery confirmation by the chosen courier noted above.


Section 15.Waiver; Remedies Cumulative; Board and Other Actions. No waiver of
any right or option hereunder by any Party shall operate as a waiver of any
other right or option, or the same right or option as respects any subsequent
occasion for its exercise, or of any legal remedy. No waiver by any Party of any
breach of this Agreement or of any agreement or covenant contained herein shall
be held to constitute a waiver of any other breach or a continuation of the same
breach. Any and all waivers hereunder shall be in writing and signed by the
Party granting such Waiver. Subject to Section 11, all remedies provided by this
Agreement are in addition to any and all other remedies available at law or in
equity. Whenever this Agreement requires a determination or resolution of the
Board or a committee thereof, such determination resolution shall be made
without the participation or vote of the Executive, to the extent the Executive
would otherwise have been permitted to participate or vote. The Executive may
not execute any waiver, amendment or other document or instrument related to
this Agreement on behalf of the Company.



- 22 -

--------------------------------------------------------------------------------




Section 16.Severability. This Agreement is intended to be performed in
accordance with, and only to the extent permitted by, all applicable laws,
ordinances, rules and regulations. Without limiting Section 7, if and to the
extent any one or more terms, provisions, covenants and agreements hereof or any
portion or portions thereof shall be held invalid or unenforceable by a court of
competent jurisdiction, then such terms, provisions, covenants and agreements
(or portions thereof) shall be deemed separable from the remaining terms,
provisions, covenants and agreements hereof and such holding shall in no way
affect the validity or enforceability of any of the other terms, provisions,
covenants and agreements hereof and the Parties agree that any invalid or
unenforceable provision shall be reformed and applied (i) as provided in Section
7, with respect to the matters specifically contemplated in Section 7 and (ii)
with respect to other matters, (A) to the extent needed to avoid such invalidity
or unenforceability and (B) in a manner that is as similar as possible to the
Parties' intent (as described in this Agreement) and that preserves the
essential economic and other substance and effect of this Agreement.


Section 17.Survival. The Parties agree that Sections 1-3 shall not survive the
termination of this Agreement, and otherwise the covenants and promises set
forth in this Agreement will survive the termination of this Agreement and
continue in full force and effect after this Agreement terminates to the extent
that their performance is required to occur after this Agreement terminates.


Section 18.Definitions. As used herein, the following terms shall have the
meanings set forth below.


“Accounting Firm” has the meaning set forth in Section 9(f).


“Agreement” has the meaning set forth in the preamble hereto.


“Beneficiary” means any Person or Persons who are designated by the Executive on
a form acceptable to the Company to receive payment of any amounts payable under
this Agreement on the death of the Executive; and, unless the Executive has so
designated such Person or Persons, the Executive’s designated beneficiary for
any death benefits under this Agreement shall be deemed to be the Person or
Persons in the first of the following classes in which there is or are any
Person or Persons who survive the Executive: (a) the Executive’s spouse at the
time of the Executive’s death; (b) the Executive’s lineal descendants, per
stirpes; and (c) the Executive’s estate.


“Benefits” has the meaning set forth in Section 9(c).


“Benefit Plans” has the meaning set forth in Section 5(a).


“Big Lots” and “BLI” have the meanings set forth in the preamble hereto.


“Board” means the board of directors of BLI.


“Bonus” has the meaning set forth in Section 4(b).


“Bonus Plan” has the meaning set forth in Section 4(b).



- 23 -

--------------------------------------------------------------------------------




“Business” has the meaning set forth in Section 7(d).


“Cause” has the meaning set forth in Section 8(a).


“CEO” has the meaning set forth in the Background hereto.


“Change in Control”    shall have the meaning set forth in the Company’s
Executive Severance Plan as in effect on the Effective Date.


“COBRA” has the meaning set forth in Section 9(a)(iii).


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Company” has the meaning set forth in the preamble hereto and as further
provided in Section 11.


“Company Developments” has the meaning set forth in Section 7(b).


“Confidential Information” has the meaning set forth in Section 7(a).


“cooperation” has the meaning set forth in Section 7(f)(i).


“Disability” means the total and permanent disability of the Executive, which
shall be deemed to have occurred on the date of the certification to the Company
by a physician approved by the Company and the Executive that the Executive is
so mentally or physically disabled as to be incapable of engaging in, and
performing the material duties of, the Executive’s employment position provided
for in Section 2, with or without reasonable accommodation, for a period of 6
consecutive months.


“Effective Date” has the meaning set forth in the preamble hereto.


“Employment Period” has the meaning set forth in Section 1.


“Employment Termination Date” means the date of the termination of the
Executive’s employment with the Company as provided in Section 8.


“Equity Incentive Plans” has the meaning set forth in Section 5(a).


“excess parachute payments” has the meaning set forth in Section 9(f).


“Executive” has the meaning set forth in the preamble hereto.


“Executive Severance Plan” means the Big Lots Executive Severance Plan and
Summary Plan Description, dated August 28, 2014, as in effect on the Effective
Date.


“Fiscal Year” means the period beginning on the first Sunday after the Saturday
closest to January 31st of each calendar year and ending on the Saturday closest
to January 31st of the following calendar year.



- 24 -

--------------------------------------------------------------------------------




“Good Reason” has the meaning set forth in Section 8(e).


“Good Reason Notice” has the meaning set forth in Section 8(e).


“LTIP” has the meaning set forth in Section 5(a).


“Initial Period” has the meaning set forth in Section 1.


“Notice of Allocation” has the meaning set forth in Section 9(f).


“Notice of Reduction” has the meaning set forth in Section 9(f).


“parachute payment” has the meaning set forth in Section 9(f).


“Parties” has the meaning set forth in the preamble hereto.


“Performance Period” has the meaning ascribed to it in, or if not defined, the
Fiscal Year or other period with respect to which a calculation is made under
(and that applies as context dictates) the applicable Bonus Plan or Equity
Incentive Plan.


“Person” means any individual, legal entity, partnership, estate, trust,
association, organization or governmental body.


“proceedings” has the meaning set forth in Section 7(f)(i).


“Protection Period” means the period beginning on the first day of the third
full consecutive calendar month beginning before the date of the Change in
Control and ending on the last day of the twenty-fourth consecutive full
calendar month beginning after the date of the Change in Control.


“Reduction” has the meaning set forth in Section 9(f).


“Renewal Period” has the meaning set forth in Section 1.


“Restricted Area” has the meaning set forth in Section 7(d).


“Restricted Period” has the meaning set forth in Section 7(d).


“Retirement” means the election of the Executive to voluntarily terminate his
employment with the Company effective on or after the last day of the Initial
Period by submitting a written retirement election to the Chair of the Board at
least 180 days before the proposed effective date of retirement notifying the
Company of the Executive’s election to retire, which such election shall be
irrevocable.


“Section 409A” means Section 409A of the Code and corresponding regulations and
guidance issued thereunder.


“separation from service” has the meaning set forth in Section 9(c).



- 25 -

--------------------------------------------------------------------------------




“Specified Employee Initial Payment Date” has the meaning set forth in Section
9(c).


“Stretch Bonus” has the meaning set forth in Section 4(b).


“Target Bonus” has the meaning set forth in Section 4(b).


Section 19.Taxes. The Company shall undertake to make deductions, withholdings
and tax reports with respect to all payments and benefits under this Agreement
to the extent that it reasonably and in good faith believes that it is required
to make such deductions, withholdings and tax reports. Payments under this
Agreement shall be in amounts net of any such deductions or withholdings.
Nothing in this Agreement shall be construed to require the Company to make any
payments to compensate the Executive for any adverse tax effect associated with
any payments or benefits or for any deduction or withholding from any payment or
benefit. Notwithstanding any provision of this Agreement to the contrary, the
Parties hereto agree that it is their intention that all payments hereunder are
to be made in compliance with Code Section 162(m) and to the extent it is
determined that any payment to be made hereunder would not be compliant with
Code Section 162(m), the Parties agree to take such steps as are necessary to
restructure such payment so that it is compliant with Code Section 162(m) and
does not have an adverse economic effect on the Executive.


Section 20.Miscellaneous. This Agreement constitutes the entire understanding of
the Parties hereto with respect to the subject matter hereof. This Agreement may
not be modified, changed or amended except in a writing signed by each of the
Parties. This Agreement shall supersede and replace in its entirety any prior
employment agreement between the Executive and the Company or any predecessor,
including the Original Agreement. This Agreement may be signed in multiple
counterparts, each of which shall be deemed an original hereof. The captions of
the several sections and subsections of this Agreement are not a part of the
context hereof, are inserted only for convenience in locating such sections and
subsections and shall be ignored in construing this Agreement. The Executive
represents and warrants that the Executive is an experienced senior executive
knowledgeable about the matters (and their effect) within the purview of this
Agreement and is not under any contractual or legal restraint that prevents or
prohibits the Executive from entering into this Agreement or performing the
duties and obligations described in this Agreement.






[Signature Page To Follow]







- 26 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Executive have executed multiple
counterparts of this Agreement effective as of the Effective Date.




Company:
 
Executive:
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
Address:
 
 
Name: David J. Campisi
 
 
 
Address:
 






--------------------------------------------------------------------------------






EXHIBIT A


Release


This Release (this “Release”) is entered into by David J. Campisi (the
“Executive”) in favor of BIG LOTS, INC. (“BLI”), BIG LOTS STORES, INC. (“Big
Lots”) and their affiliates, predecessors, successors, subsidiaries and other
related companies (collectively, the “Company”) and the other Releasees set
forth below.


Background


A.    The Executive has been employed by the Company pursuant to the Executive
Employment Agreement between the Executive and the Company dated as of March
17, 2015 (the “Employment Agreement”);


B.    The Executive’s employment with the Company and the Employment Agreement
have terminated, or are being terminated in connection with the execution and
delivery of this Release, [pursuant to Section 8(e), Section 8(g) or Section
8(h)] of the Employment Agreement; and


C.    Section 9(a)(vi) of the Employment Agreement conditions the right of the
Executive to receive the applicable termination/severance payments provided for
in Section 9(a)(iii), (iv) or (v) or Section 9(b)(ii) or (iii) of the Employment
Agreement with respect to such termination (the “Severance”) on the Executive’s
execution and delivery to the Company of this Release that is not revoked by
Executive.


Statement of Agreement


In consideration of, and as a condition to, the Executive’s right to receive the
Severance, the Executive agrees as set forth below.


Section 1.Definitions. Capitalized terms used herein without definition have the
meanings ascribed to such terms in the Employment Agreement.


Section 2.Release of Claims. The Executive, on behalf of himself and the
Executive’s heirs, executors, administrators, successors and assigns, forever
releases (a) the Company, (b) each of the affiliates and predecessors and
successors of the Company, (c) each of the current and former owners, officers
and directors (and individuals in other equivalent positions) of the Company and
(d) each of the employees, attorneys, agents and insurers of the Company
(collectively, “Releasees”) from any and all claims, including those relating to
(i) the Executive’s employment with the Company and/or the termination of such
employment, (ii) the Employment Agreement and/or the termination of the
Employment Agreement and/or (iii) the Executive’s status as, or relationship or
dealings with any Releasee in the Executive’s capacity as, a stockholder,
officer or director (or in other equivalent positions) of the Company arising in
whole or in part from events occurring prior to the date of execution of this
Release that the Executive now has or may have or that the Executive may
hereafter have of any nature whatsoever, be they common law or statutory, legal
or equitable, in contract or tort (each such claim, a “Released Claim”),
including but not limited to claims under any employment agreement, the internal



--------------------------------------------------------------------------------




policies and procedures of the Company, the Age Discrimination in Employment
Act, as amended, Title VII of the Civil Rights Act of 1964, the Civil Rights Act
of 1991, the Americans With Disabilities Act, the Equal Pay Act, the Family and
Medical Leave Act, the Employee Retirement Income Security Act, and/or any other
state, federal, local or municipal statute, regulation, rule or order that
relates to the Executive’s employment. The Executive hereby waives all rights to
assert a claim for relief available under all applicable laws, including but not
limited to relief in the form of attorney fees, damages, reinstatement, back
pay, or injunctive relief. Excluded from this Release are any claims that cannot
be released or waived by law, including but not limited to any right to file a
charge with or participate in an investigation conducted by certain government
agencies. The Executive acknowledges and agrees, however, that he is releasing
and waiving his right to any monetary recovery should any government agency
pursue any claims on his behalf that arose prior to the effective date of this
Release. The Executive hereby represents that he has not assigned, or otherwise
transferred any right, title or interest in any Released Claims to any other
Person.


Section 3.Review of Release by Executive.


(a)The Executive is hereby advised to consult with an attorney before executing
this Release.


(b)The Executive has been given at least 21 calendar days after receipt of this
Release (the “Consideration Period”), if the Executive so desires, to consider
this Release before signing it. If the Executive signs this Release, the date on
which Executive signs this Release will be the “Execution Date.” If not signed
by the Executive and returned to the Company so that it is received no later
than the end of the Consideration Period, this Release will not be valid. In the
event the Executive executes and returns this Release prior to the end of the
Consideration Period, the Executive acknowledges that the Executive’s decision
to do so was voluntary and that the Executive had the opportunity to consider
this Release for the entire Consideration Period.


(c)The Company and the Executive agree that this Release will not become
effective until 7 calendar days after the Execution Date and that the Executive
may, within 7 calendar days after the Execution Date, revoke this Release in its
entirety by written notice to the Company. If written notice of revocation is
not received by the Company by the 8th calendar day after the execution of this
Release by the Executive, this Release will become effective and enforceable on
that day.


Section 4.Miscellaneous. This Release shall be governed and construed in
accordance with the laws of the State of Ohio, without regard to conflict of law
provisions. This Agreement shall bind the respective heirs, executors,
administrators, successors and assigns of the Executive.


The Executive represents and agrees that Executive has fully read and
understands the meaning of this Release, has had the opportunity to consult with
legal counsel of Executive’s choosing, and is voluntarily entering into this
Release with the intention of giving up all claims against the Company and other
Releasees.



A - 2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Executive has executed this Release on the Execution
Date set forth below.




 
 
Executive:
 
 
 
 
 
 
 
 
 
 
 
Name: David J. Campisi
 
 
Execution Date:
 




A - 3